Title: From George Washington to Nathaniel Harrison, 5 February 1782
From: Washington, George
To: Harrison, Nathaniel


                  
                     Sir
                     Philada 5th Feby 1782
                  
                  I was, two days ago, honored with your favor of the 7th ulto accompanied by an address of thanks from the Senate of Virginia.  By presenting my answer, which you have enclosed, you will add to the obligation which you have already conferred, by the polite manner of sending the Address to me.  I have the honor to be &c.
               